Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: June 30, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number: 000-51741 R&R Acquisition V, Inc. (Exact name of registrant as specified in its charter) Delaware 83-0424487 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 47 School Avenue Chatham, NJ 07928 (Address of principal executive offices) 973-635-4047 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: There were a total of 2,500,000 shares of the issuers common stock, par value $.0001 per share, outstanding as of August 4, 2008. R&R ACQUISITION V, INC. (A Development Stage Company) Quarterly Report on Form 10-Q For the Period Ended June 30, 2008 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. Financial Statements Condensed Balance Sheets at June 30, 2008 (Unaudited) and December 31, 2007 2 Condensed Statements of Operations (Unaudited) for the Three and Six Months Ended June 30, 2008 and June 30, 2007 and for the period from February 14, 2005 (Date of Inception) to June 30, 2008 3 Condensed Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2008 and June 30, 2007 and for the period from February 14, 2005 (Date of Inception) to June 30, 2008 4 Notes to Condensed Financial Statements 5 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4T. CONTROLS AND PROCEDURES 8 PART II OTHER INFORMATION ITEM 6. EXHIBITS 9 SIGNATURES 10 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: R&R ACQUISITION V, INC. (A Development Stage Company) BALANCE SHEETS June 30, 2008 December 31, ASSETS (Unaudited) Cash (TOTAL ASSETS) $ 9,444 $ 16,175 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accrued expenses $ 27,693 $ 22,336 Loan payable - related party 40,334 40,334 TOTAL CURRENT LIABILITIES $ 68,027 $ 62,670 STOCKHOLDERS' DEFICIENCY Preferred stock; $.0001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $.0001 par value; 75,000,000 Shares authorized, 2,500,000 issued and outstanding 250 250 Additional Paid-in Capital 45,800 45,800 Deficit accumulated during the developmental stage (104,633 ) (92,545 ) TOTAL STOCKHOLDERS' DEFICIENCY (58,583 ) (46,495 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ 9,444 $ 16,175 The accompanying notes are an integral part of these condensed financial statements. 2 R&R ACQUISITION V,
